 Case 4:20-cv-00689-ALM Document 10 Filed 08/02/21 Page 1 of 4 PageID #: 92




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

ALVIS L. BRITTON,                                 §
                                                  §
       Plaintiff,                                 §
                                                  §
                                                  §           Civil Action No. 4:20-cv-00689
v.                                                            Judge Mazzant
                                                  §
ROBERT C. NOLL,                                   §
                                                  §
       Defendants.                                §
                           MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendant’s Objection and Motion to Strike the Putative Expert

Testimony of Larry Cole (Dkt. #8). Having considered the motion, the Court finds it should be

DENIED.

                                          BACKGROUND

        On January 18, 2019, on Interstate 30 in Hopkins County, Texas, two tractor trailers

collided. Plaintiff Alvis L. Britton was driving westbound in the left lane when Defendant Robert

C. Noll allegedly abruptly changed lanes from the right lane to the left lane. On September 14,

2020, Plaintiff sued for his injuries.

        On June 15, 2021, Defendant moved to strike Plaintiff’s expert on commercial trucking,

Larry Cole (“Mr. Cole”) (Dkt. #8). On June 28, 2021, Plaintiff responded (Dkt. #9).

                                         LEGAL STANDARD

        Federal Rule of Evidence 702 provides for the admission of expert testimony that assists

the trier of fact to understand the evidence or to determine a fact in issue. FED. R. EVID. 702. In

Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme Court instructed courts to function

as gatekeepers, and determine whether expert testimony should be presented to the jury. 509 U.S.

579, 590–93 (1993). Courts act as gatekeepers of expert testimony “to make certain that an expert,
 Case 4:20-cv-00689-ALM Document 10 Filed 08/02/21 Page 2 of 4 PageID #: 93




whether basing testimony upon professional studies or personal experience, employs in the

courtroom the same level of intellectual rigor that characterizes the practice of an expert in the

relevant field.” Kuhmo Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999).

       The party offering the expert’s testimony has the burden to prove that: (1) the expert is

qualified; (2) the testimony is relevant to an issue in the case; and (3) the testimony is reliable.

Daubert, 509 U.S. at 590–91. A proffered expert witness is qualified to testify by virtue of his or

her “knowledge, skill, experience, training, or education.” FED. R. EVID. 702. Moreover, to be

admissible, expert testimony must be “not only relevant but reliable.” Daubert, 509 U.S. at 589.

“This gate-keeping obligation applies to all types of expert testimony, not just scientific

testimony.” Pipitone v. Biomatrix, Inc., 288 F.3d 239, 244 (5th Cir. 2002) (citing Kuhmo, 526 U.S.

at 147).

       In deciding whether to admit or exclude expert testimony, the Court should consider

numerous factors. Daubert, 509 U.S. at 594. In Daubert, the Supreme Court offered the following,

non-exclusive list of factors that courts may use when evaluating the reliability of expert

testimony: (1) whether the expert’s theory or technique can be or has been tested; (2) whether the

theory or technique has been subjected to peer review and publication; (3) the known or potential

rate of error of the challenged method; and (4) whether the theory or technique is generally

accepted in the relevant scientific community. Id. at 593–94; Pipitone, 288 F.3d at 244. When

evaluating Daubert challenges, courts focus “on [the experts’] principles and methodology, not on

the conclusions that [the experts] generate.” Daubert, 509 U.S. at 595.

       The Daubert factors are not “a definitive checklist or test.” Id. at 593. As the Supreme

Court has emphasized, the Daubert framework is “a flexible one.” Id. at 594. The test for

determining reliability can adapt to the particular circumstances underlying the testimony at issue.



                                                 2
 Case 4:20-cv-00689-ALM Document 10 Filed 08/02/21 Page 3 of 4 PageID #: 94




Kuhmo, 526 U.S. at 152. Accordingly, the decision to allow or exclude experts from testifying

under Daubert is committed to the sound discretion of the district court. St. Martin v. Mobil Expl.

& Producing U.S., Inc., 224 F.3d 402, 405 (5th Cir. 2000) (citations omitted).

                                           ANALYSIS

       Defendant moves to strike or exclude the testimony of Mr. Cole as unreliable (Dkt. #8).

Mr. Cole is a trucking safety expert who is expected to testify on industry safety standards (Dkt.

#9 at p. 3). Defendant argues Mr. Cole merely “regurgitate[s]” industry safety regulations to

explain commonsense information (Dkt. #8 at pp. 6, 8).

       Mr. Cole’s opinions are admissible. Mr. Cole may testify about trucking industry safety

standards and deviations from those standards. For example, Mr. Cole opines that Defendant had

a duty “to identify what traffic was doing in front, beside, and behind him,” and “to predict the

possibilities of what could happen when traffic ahead of him was slowing down.” (Dkt. #8, Exhibit

2 at p. 19). Courts routinely admit this type of expert testimony. See Seiber v. Estate of McRae,

1:11-CV-00111-TBR, 2013 WL 5673601, at *3 (W.D. Ky. Oct. 17, 2013) (“Cole may testify as

to the trucking industry’s existing safety standards.”); McLane v. Rich Transp., Inc., 2:11-CV-

00101 KGB, 2012 WL 3996832, at *1 (E.D. Ark. Sept. 7, 2012) (“Mr. Cole may testify regarding

industry standards, but he cannot opine that the conditions on the day of the accident were

hazardous or that [defendants] violated [a regulation].”). Mr. Cole does not offer accident

reconstruction or causation testimony (See Dkt. #8, Exhibit 2 at pp. 16-19). He only opines on

industry safety standards based on his long experience with trucking (See Dkt. #8, Exhibit 2 at pp.

16-19). This is permitted. See Seiber, 1:11-CV-00111-TBR, 2013 WL 5673601, at *3 (permitting

Mr. Cole to testify as to industry safety standards); McLane, 2:11-CV-00101 KGB, 2012 WL

3996832, at *1 (same).



                                                3
     Case 4:20-cv-00689-ALM Document 10 Filed 08/02/21 Page 4 of 4 PageID #: 95




.                                        CONCLUSION

          It is therefore ORDERED that Defendant’s Objection and Motion to Strike or, in the

    Alternative, to Limit Testimony by Plaintiff’s Putative Expert Witness (Dkt. #8) is hereby

    DENIED.

         SIGNED this 2nd day of August, 2021.




                                     ___________________________________
                                     AMOS L. MAZZANT
                                     UNITED STATES DISTRICT JUDGE




                                                4
